Motion Granted in Part and Order filed September 6, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00710-CV
                              NO. 14-18-00753-CV
                                  ____________

                   SUZANNE SONDRUP RON, Appellant

                                        V.

                       AVISHAI RON, ET AL, Appellee


                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-19071

                                    ORDER

      Appellant has filed an unopposed motion to consolidate appeal number 14-
18-00753-CV into appeal number 14-18-00710-CV because both are interlocutory
appeals from orders granting temporary injunctions. Tex. Civ. Prac. & Rem. Code
Ann. § 51.014(a)(4). We grant the motion in part and order as follows:

      1.    Each appeal will remain open.

      2.    Any document meant to be filed in both appeals must bear both appeal
numbers.

         3.   Absent a request otherwise from the parties, any brief filed must apply
to both appeals and is subject to the word limits in Texas Rule of Appellate
Procedure 9.4(i)(2). For example, appellant shall file a single brief that bears both
appeal numbers, addresses both orders on appeal, and does not exceed 15,000 words.

         4.   The parties have notified the court that there is no reporter’s record in
appeal number 14-18-00710-CV. The court reporter has notified the court that the
parties have not requested the reporter’s record in 14-18-00753-CV. As we stated in
our letter dated August 29, 2018, appellant must provide proof by September 13,
2018, that she has paid for or arranged to pay for the reporter’s record in appeal
number 14-18-00753-CV.

         5.   Appellant’s brief in both appeals will be due either 20 days after the
reporter’s record is filed in 14-18-00753-CV, or on a date set by the court in a further
order.

         6.   The appeals will be submitted to and considered by the same panel.

                                    PER CURIAM